Citation Nr: 1802012	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to higher initial ratings for bilateral optic nerve disability (rated as neuropathy of the oculomotor nerve) in excess of 20 percent prior to July 28, 2015, and in excess of 40 percent from that date.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii. 

This matter was previously before the Board in April 2015, October 2015, May 2016, and most recently in April 2017 when it was remanded for further development.  It has now returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2017 remand, the Board directed that after providing a VA examination, the examiner should opine as to the severity of the Veteran's "service-connected bilateral neuropathy of the oculomotor nerve", discuss its impact on the Veteran's functioning, provide an opinion as to whether it substantially confines him to his dwelling and immediate premises, and provide an opinion as to whether it makes him so nearly helpless that he requires regular aid and attendance.  The examiner was also directed to specifically note, if reasonably possible, which symptoms were due to the Veteran's service-connected disability as opposed to other nonservice-connected disability.

The Veteran underwent an examination in June 2017.  The examiner found that there was no bilateral neuropathy of the oculomotor nerve, but that the Veteran has optic atrophy secondary to anterior ischemic optic neuropathy.  The examiner noted that the Veteran is "significantly visually impaired which precludes him from driving.  Additionally he has difficulty ambulating without assistance and will find certain activities of daily living difficult to perform due to his visual disability."  In an October 2017 report, the examiner noted that there is no neuropathy of the oculomotor nerve; thus, it cannot impact the Veteran's functioning, confine him to his dwelling, or cause him to require aid and attendance.  He further noted that the Veteran's symptoms are due to the presence of bilateral optic nerve atrophy and are unrelated to his service-connected condition. 

The Board finds that there has been some confusion as to the terminology used to characterize the Veteran's actual service-connected disability.  The Veteran's disability was initially rated as optic nerve disorder (DCs 6030-6065) and later rated as bilateral neuropathy of the oculomotor nerve (DCs 6026-6065)(see February 2016 rating decision).  The RO indicated that the Veteran's eye disability diagnostic code was changed to allow for him to be rated based on resulting loss of visual acuity.  (In an August 2012 decision, the Board had found that the medication prescribed by VA in 2004 had the unforeseen result of causing the Veteran's ischemic optic nerve neuropathy.)  Regardless of the rating code, the Veteran is in receipt of service connection for a nerve disability of the eyes clinically described as "ischemic optic neuropathy" or optic nerve atrophy.  Thus, the 2017 examiner should have been made aware of this.

The Veteran contends that his left eyesight is 95 percent gone and he can only distinguish between day and night and that his right eyesight is 25 percent gone and blurry (e.g. see October 2015 and April 2016 statements).  The Board finds it may be helpful if the clinician address the Veteran's contention, and in layman's terms, explains the effects of the Veteran's optic nerve disability as it relates to the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all the Veteran's VA vision records since October 2017, if any, with the claims file. 

2.  Obtain a supplemental medical opinion to the June 2017 VA examination report and the October 2017 opinion.  The clinician is asked to provide the following:

(a) an opinion as to the impact of the Veteran's optic nerve disability (which is rated as bilateral neuropathy of the oculomotor nerve, but is actually an ischemic optic nerve disorder) on his functioning (to include providing specific examples if reasonably possible, i.e., please describe what are the "certain activities" of daily living referenced by the June 2017 examiner that the Veteran will find difficult to perform due to his service-connected ocular disability?); and

(b) an opinion as to whether the service-connected optic nerve disability substantially confines the Veteran to his dwelling and the immediate premises; and

(c) an opinion as to whether the service-connected optic nerve disability makes the Veteran so nearly helpless that he requires the regular aid and attendance of another person (generally, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less).  Please consider and discuss that the Veteran reports he can no longer prepare meals due to his disability and that in his left eye, he can only distinguish day from night; discuss whether such is consistent with the clinical findings and with the Veteran's corrected vision.)

The examiner, to the extent reasonably possible, should specifically note which of the Veteran's reported symptoms of the eyes and/or eyesight are due to the Veteran's service-connected disability (ischemic optic nerve disorder which is rated as bilateral neuropathy of the oculomotor nerve) and which symptoms, if any, are unrelated to his optic nerve disorder but to another eye disorder.

If the clinician cannot reasonably provide an opinion without another examination, the Veteran should be scheduled for such.

(If there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function, the examination must include visual fields or muscle function.  Examination of visual fields must use either Goldman kinetic perimetry or certain other perimetry referenced in the regulations. 38 C.F.R. § 4.77.  All results must be recorded on a standard Goldman chart and that the chart must be included with the examination report (and in a format which is readable by the Board).)

3.  Following completion of the above, readjudicate the issue of appeal, to include consideration of entitlement to special monthly compensation at the housebound rate or based on a need for aid and attendance. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




